THREADGILL, Chief Judge.
Dixon appeals his judgments and sentences for armed kidnapping, robbery with a deadly weapon, and violation of probation. We affirm the judgments for all offenses and the sentences for violation of probation and robbery with a deadly weapon, however, we remand the sentence for armed kidnapping.
*449Armed kidnapping is a life felony. § 775.087, § 787.01 Florida Statutes (1991). The habitual offender statute is inapplicable to life felonies. Nixon v. State, 595 So.2d 165 (Fla. 2d DCA 1992); McKinney v. State, 585 So.2d 318 (Fla. 2d DCA 1991). Therefore, it was error to sentence Dixon as a habitual violent felony offender for this offense. On remand, any references to Dixon’s habitualization in the sentencing documents for the offense of armed kidnapping shall be stricken. We find no merit in Dixon’s other points on appeal and affirm as to those issues.
Affirmed and remanded for correction of sentencing documents.
PARKER and BLUE, JJ., concur.